PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/408,434
Filing Date: 9 May 2019
Appellant(s): BENNIS et al.



__________________
J. Scot Wickhem
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-10:
Appellant argues that neither Zeng nor Lin, individually or in combination teach or suggest a coating composition that comprises copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition (page 6 of the Appeal Brief 07/26/2021).  
Response: The examiner agrees that neither Zeng nor Lin teaches or suggests coating composition that comprises copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition of appealed claims 1-10.   But the combination of Zeng and Lin suggests coating composition that comprises copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition of appealed claims 1-10.   Zeng teaches lubricious coating comprising a) higher molecular weight PVP, b) lower molecular weight PVP, and c) polyfunctional crosslinking agent, and a solvent (at least the abstract of Zeng).   Zeng teaches total solids content of 5.5% (paragraph [0048]) and varying solid contents of 2, 3%, 3.3%, 4% or 5% in Example 4.   Lin also teaches lubricious coating composition and suggests using 5% secondary hydrophilic compound by weight of the PVP in the lubricious coating (paragraph [0032]).   Lin specifically teaches that the secondary hydrophilic compound is substantially non-cross linked in the lubricious coating.   Lin goes on further to say that secondary hydrophilic 

In the paragraph bridging pages 6 and 7 of the Brief filed 07/26/2021, Appellant argues that the office action appears to have misconstrued the claims because Lin is silent with respect to how much of the secondary hydrophilic polymer is used relative to the total weight of the solids.   The total weight of the solids include a) higher molecular weight PVP, b) lower molecular weight PVP, c) copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide, and d) cross-linked polymer forming a semi-interpenetrating network.   Lin cannot be considered because Lin describes weight percent of the secondary hydrophilic compound with respect to one other component and not to total solids as a whole and also because Lin teaches coating composition that includes other components at varying ratios. 
Response: The office action did not misconstrue the claims.   Lin teaches the inclusion of secondary hydrophilic compound at 5% by weight of the PVP.   Lin is thus not silent with respect to how much secondary hydrophilic compound ought to be used relative to total solids.   Zeng teaches total solids and Zeng’s total solid includes PVP.   The cross linking agent in Zeng, which is NPGDA is part of the total solids of Zeng and is used at 2:1 PVP:NPGDA (examples 2 and 4 of Zeng).   Lin must be considered because Lin describes weight percent of the secondary hydrophilic compound with respect to PVP in the lubricious coating.   The comprising language of the appealed claims is open and does not exclude other components appellant may wish to exclude by argument. 

In the first full paragraph of page 7 of the Brief filed 07/6/2021, appellant argues that the present composition provides lubricious coating that increases lubricity and durability of the coating. The acrylic acid-acrylamide copolymer absorbs more water than PVP such that such that increasing the percent total of acrylic acid-acrylamide copolymer of total solids would be expected to cause the coating to become more slippery and more durable as a result of less material sloughing off due to friction (citing specification at page 19, lines 12-16).   Appellants found that increasing the acrylic acid-acrylamide copolymer beyond a particular threshold unexpectedly decreases the lubricity and durability of the composition.   Neither Zeng nor Lin teaches or suggests that optimizing the amount of acrylic acid-acrylamide copolymer would reduce particular shedding.  On the other hand, Lin teaches that crosslinking the hydrophilic compound to a greater degree increases durability of the coating.   Accordingly, appellant argues that increasing durability would come at the expense of lubricity.   Zeng and Lin fail to teach composition that optimizes lubricity and durability without additional manufacturing step. 
Response: Appellant has not provided evidence that the lubricious coating of Zeng is not lubricious and not durable.   The absorption of more water than PVP by the acrylic acid-acrylamide copolymer is characteristic property of the acrylic acid-acrylamide copolymer such that the acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of Lin would also be capable of absorbing more water than PVP.   The acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of the appealed claims is the same as the acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of Lin and as such must have the same characteristic properties.   Appealed claim 1 describes a lubricious coating that contains copolymer of acrylic acid and polyacrylamide at from about 0.05% to about 10% of total solids.   5% is a point with the claimed range and 1% is also a point within the claimed range.   Therefore, appellant’s argument about increasing the percent total of acrylic acid-acrylamide copolymer of total solids would be expected to cause the coating to become more slippery and more durable as a result of less material sloughing off due to friction (citing specification at page 19, lines 12-16) is not an evidence of unexpected results because 5% and 1% are points within the claimed range and lines 16-18 of page 19 of appellant’s specification appear to contradict appellant’s arguments.  Zeng and Lin do not have to teach or suggest optimizing the amount of acrylic acid-acrylamide copolymer to reduce particular shedding in order to render claims 1-10 prima facie obvious because the appealed claims are not directed to method of reducing particular shedding.   Lin does not teach cross-linking the secondary hydrophilic compound.   Lin specifically teaches that the secondary hydrophilic compound is substantially noncross-linked (paragraph [0032]).   The appealed claims are directed to lubricious coating composition and not to method of making lubricious coating such that additional manufacturing step does not add to the patentability of the product.
Therefore, Zeng in combination with Lin renders claims 1-10 prima facie obvious.   Both Zeng and Lin teach lubricious coating.   The deficiency of Zeng is remedied by Lin who teaches that addition of 5% 

Claims 11-14 and 16-20: 
	The argument of the first full paragraph of page 8 of the Brief filed 07/26/2021 beginning with “Neither …” is the same as the argument on page 6, first full paragraph beginning with “Neither …”   The arguments in this section are the same as the arguments in the section addressing claims 1-10 above.   Therefore, the responses will be the same as give above. 
	Appellant argues that neither Zeng nor Lin, individually or in combination teach or suggest a coating composition that comprises copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition (page 8 of the Appeal Brief 07/26/2021).  
 Response: Therefore, the response to the argument given above applies here.
 The examiner agrees that neither Zeng nor Lin teaches or suggests coating composition that comprises copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition of appealed claims 1-10.   But the combination of Zeng and Lin suggests coating composition that comprises copolymer of acrylic acid and acrylamide in amounts of about 0.05 to about 10% of total solids of the coating composition of appealed claims 1-10.   Zeng teaches lubricious coating comprising a) higher molecular weight PVP, b) lower molecular weight PVP, and c) polyfunctional crosslinking agent, and a solvent (at least the abstract of Zeng).   Zeng teaches total solids content of 5.5% (paragraph [0048]) and varying solid contents of 2, 

In the paragraph bridging pages 8 and 9 of the Brief filed 07/26/2021, Appellant argues that the office action appears to have misconstrued the claims because Lin is silent with respect to how much of the secondary hydrophilic polymer is used relative to the total weight of the solids.   The total weight of the solids include a) higher molecular weight PVP, b) lower molecular weight PVP, c) copolymer of sodium acrylate and acrylamide or copolymer of acrylic acid and acrylamide, and d) cross-linked polymer forming a semi-interpenetrating network.   Lin cannot be considered because Lin describes 
Response: The office action did not misconstrue the claims.   Lin teaches the inclusion of secondary hydrophilic compound at 5% by weight of the PVP.   Lin is thus not silent with respect to how much secondary hydrophilic compound ought to be used relative to total solids.   Zeng teaches total solids and Zeng’s total solid includes PVP.   The cross linking agent in Zeng, which is NPGDA is part of the total solids of Zeng and is used at 2:1 PVP:NPGDA (examples 2 and 4 of Zeng).   Lin must be considered because Lin describes weight percent of the secondary hydrophilic compound with respect PVP in the lubricious coating.   The comprising language of the appealed claims is open and does not exclude other components appellant may wish to exclude by argument. 

In the first full paragraph of page 9 of the Brief filed 07/6/2021, appellant argues that the present composition provides lubricious coating that increases lubricity and durability of the coating. The acrylic acid-acrylamide copolymer absorbs more water than PVP such that such that increasing the percent total of acrylic acid-acrylamide copolymer of total solids would be expected to cause the coating to become more slippery and more durable as a result of less material sloughing off due to friction (citing specification at page 19, lines 12-16).   Appellants found that increasing the acrylic acid-acrylamide copolymer beyond a particular threshold unexpectedly decreases the lubricity and durability of the composition.   Neither Zeng nor Lin teaches or suggests that optimizing the amount of acrylic acid-acrylamide copolymer would reduce particular shedding.  On the other hand, Lin teaches that crosslinking the hydrophilic compound to a greater degree increases durability of the coating.   Accordingly, appellant argues that increasing durability would come at the expense of lubricity.   Zeng 
Response: Appellant has not provided evidence that the lubricious coating of Zeng is not lubricious and not durable.   The absorption of more water than PVP by the acrylic acid-acrylamide copolymer is characteristic property of the acrylic acid-acrylamide copolymer such that the acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of Lin would also be capable of absorbing more water than PVP.   The acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of the appealed claims is the same as the acrylic acid-acrylamide copolymer or polyacrylamide-co-acrylic acid of Lin and as such must have the same characteristic properties.   Appealed claim 1 describes a lubricious coating that contains copolymer of acrylic acid and polyacrylamide at from about 0.05% to about 10% of total solids.   5% is a point with the claimed range and 1% is also a point within the claimed range.   Therefore, appellant’s argument about increasing the percent total of acrylic acid-acrylamide copolymer of total solids would be expected to cause the coating to become more slippery and more durable as a result of less material sloughing off due to friction (citing specification at page 19, lines 12-16) is not an evidence of unexpected results because 5% and 1% are points within the claimed range and lines 16-18 of page 19 of the specification appear to contradict appellant’s arguments.  Zeng and Lin do not have to teach or suggest optimizing the amount of acrylic acid-acrylamide copolymer to reduce particular shedding in order to render claims 1-10 prima facie obvious because the appealed claims are not directed to method of reducing particular shedding.   Lin does not teach cross-linking the secondary hydrophilic compound.   Lin specifically teaches that the secondary hydrophilic compound is substantially noncross-linked (paragraph [0032]).   The appealed claims are directed to lubricious coating composition and not to method of making lubricious coating such that additional manufacturing step does not add to the patentability of the product.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLESSING M FUBARA/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.